COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 TEXAS DEPARTMENT OF                          §
 TRANSPORTATION/STATE OF                                      No. 08-15-00045-CV
 TEXAS,                                       §
                                                                Appeal from the
                            Appellant,        §
                                                               448th District Court
 v.                                           §
                                                            of El Paso County, Texas
 MARTINA JACKSON,                             §
                                                               (TC# 2009-4329)
                            Appellee.          §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 28, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Anita Robles, Court Reporter for the 448th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before August 28, 2015.

       IT IS SO ORDERED this 30th day of July, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.